Citation Nr: 0712034	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left knee disability 
to include patellofemoral pain syndrome.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1973 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The service medical records show that in May and December 
1998 the veteran complained of left knee pain.  In January 
1999, the veteran was referred to physical therapy and the 
assessment was retropatellar pain syndrome.  On retirement 
examination, retropatellar pain syndrome was noted by the 
examiner.  

After service in March 2003, the veteran complained of left 
knee pain and the assessment was patellar femoral syndrome.  

Private medical records, dated in 2004, reveal a seven to 
eight year history of left knee pain, and the assessment was 
patellofemoral pain syndrome. 

In light of the above, as the record does not contain 
sufficient medical evidence to decide the claim, a medical 
examination and opinion are necessary.  



Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a left knee 
disability to include patellar femoral 
syndrome.  The claims folder should be 
made available to the examiner for review.  

If a left knee disability to include 
patellar femoral syndrome is found, the 
examiner is asked to express an opinion 
as to whether the current left knee 
disability is at least as likely as not 
related to the documented complaints of 
left knee pain and retropatellar pain 
syndrome during service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.  





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




